—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea of guilty or vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea allocution is factually insufficient (see, People v Sennett, 280 AD2d 998, lv denied 96 NY2d 787). The narrow exception to the preservation doctrine is not applicable here because the plea allocution does not cast significant doubt upon defendant’s guilt (see, People v Lopez, 71 NY2d 662, 666). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Felony Driving While Intoxicated.) Present — Pigott, Jr., P. J., Pine, Wisner, Burns and Lawton, JJ.